ITEMID: 001-87002
LANGUAGEISOCODE: ENG
RESPONDENT: CZE
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: FOREJT (II) v. THE CZECH REPUBLIC
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Peer Lorenzen;Renate Jaeger;Volodymyr Butkevych
TEXT: The applicant, Mr Miloslav Forejt, is a Czech national who was born in 1937 and lives in Plzeň. The Czech Government (“the Government”) were represented by their Agent, Mr V.A. Schorm, from the Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 14 May 1998 the applicant filed an action for damages against the State, represented by the Ministry of Justice, with the Plzeň-town District Court (okresní soud) under the State Liability Act.
On 8 July 1998 the Plzeň Regional Court (krajský soud) decided to transfer the case to the Plzeň-South District Court. On 19 April 1999 the applicant supplemented his action.
It seems that the proceedings are still pending at first instance.
The relevant domestic law and practice concerning remedies for the excessive length of judicial proceedings are stated in the Court’s decision in the case of Vokurka v. Czech Republic, no. 40552/02 (dec.), §§ 11-24, 16 October 2007).
